        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


   ELEANOR and ROCCO CIOFOLETTI
   and LARRY STOSPAL, on behalf of
   themselves and all others similarly           Case No. 18-cv-3025 (JNE/ECW)
   situated,

                         Plaintiffs,
                                                          AMENDED
   v.                                            PRETRIAL SCHEDULING ORDER

   SECURIAN FINANCIAL GROUP,
   INC., MINNESOTA LIFE
   INSURANCE COMPANY,
   SHURWEST, LLC, SECURIAN LIFE
   INSURANCE COMPANY and
   MINNESOTA MUTUAL
   COMPANIES, INC.,

                         Defendants.


        This case is before the Court on Plaintiffs’ Motion for Amended Scheduling Order

(Dkt. 257). On August 13, 2021, U.S. District Judge Joan N. Ericksen denied Plaintiffs’

Motion for Class Certification because “Plaintiffs have not shown that common questions

predominate on their breach of fiduciary duty claim” against the Securian Financial

Group, Inc., Minnesota Life, Securian Life Insurance Company, Minnesota Mutual

Companies, Inc. (collectively the “Securian Defendants”). (Dkt. 256 at 10.) As to

Plaintiffs’ aiding and abetting claim against Defendant Shurwest, LLC, Judge Ericksen

denied class certification because:

        The first element of this claim requires proof that the Securian Defendants
        owed Plaintiffs a fiduciary duty and breached that duty. Because this
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 2 of 8




       essential element of the aiding and abetting claim cannot be proven on a
       class-wide basis for the reasons discussed above, Plaintiffs’ proposed class
       cannot be certified on this claim. The individualized evidence that would
       need to be presented to establish a fiduciary duty between each class
       member and Securian would overwhelm any common questions about
       Shurwest’s role in aiding and abetting Securian.

(Id. at 11.)

       At the August 9, 2021 hearing on discovery and scheduling disputes, the

undersigned directed the parties to file a joint proposed scheduling order within 10 days

after the Order on Plaintiff’s Motion for Class Certification. (See Dkt. 255.) On August

23, 2021, Plaintiffs and the Securian Defendants filed proposed amendments to the

scheduling order, where Plaintiffs’ proposed schedule “includes the limited additional

discovery ordered by the Court [at the August 9 hearing] and the opportunity for

Plaintiffs to file a renewed motion for class certification that addresses the issues raised

by the Court in its order on Plaintiffs’ motion for class certification” (Dkt. 259 at 1) and

the Securian Defendants propose a schedule that does not permit Plaintiffs to file a

renewed motion for class certification (Dkt. 262 at 1-2). Shurwest did not file a proposed

schedule, and on August 31, 2021, filed a Suggestion of Bankruptcy stating that on the

same date, it filed a petition for relief pursuant to Title 11 of the of the United States

Code in the United States District Court for the District of Arizona, which “operates as an

automatic stay of ‘the commencement or continuation, including issuance or employment

of process, of a judicial, administrative, or other action or proceeding against the debtor

that was or could have been commenced before the commencement of the case under this

title, or to recover a claim against the debtor that arose before the commencement of the



                                               2
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 3 of 8




case under this title, or to recover a claim against the debtor that arose before the

commencement of the case under this title.’” (Dkt. 263 at 1-2 (citing 11 U.S.C.

§ 362(a).) Accordingly, the Court does not consider Shurwest with respect to the

schedule it sets in this Order.

       Plaintiffs argue that the discovery the Court ordered on August 9 “was unavailable

for Plaintiffs’ first motion for class certification” and “has the potential to resolve the

issues [Judge Ericksen] identified as the reason for denying Plaintiffs’ motion for class

certification.” (Dkt. 259 at 2.) In other words, now that Plaintiffs have the benefit of

Judge Ericksen’s ruling, they would like to amend the pretrial scheduling order to give

them another chance at class certification. Plaintiffs filed their class certification motion

on March 31, 2021 (Dkt. 195), and do not explain in their Motion for Amended

Scheduling Order why they did not seek to continue their deadline for doing so if they

believed they did not have the discovery they needed for the class certification motion.

       Under Rule 16(b), a schedule “may be modified only for good cause and with the

judge’s consent.” Fed. R. Civ. P. 16(b)(4). Similarly, Local Rule 16.3 states: “A party

that moves to modify a scheduling order must: (1) establish good cause for the proposed

modification . . . .” D. Minn. LR 16.3(b)(1). “The primary measure of good cause is the

movant’s diligence in attempting to meet the order’s requirements.” Sherman v. Winco

Fireworks, Inc., 532 F.3d 709, 716-17 (8th Cir. 2008) (quoting Rahn v. Hawkins, 464

F.3d 813, 822 (8th Cir. 2006)); see also Fed. R. Civ. P. 16(b), advisory committee note

(1983 Amendment) (“[T]he court may modify the schedule on a showing of good cause if

it cannot reasonably be met despite the diligence of the party seeking the extension.”).


                                               3
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 4 of 8




       “The good cause standard of Rule 16(b) is an exacting one, for it demands a

demonstration that the existing schedule cannot reasonably be met despite the diligence

of the party seeking the extension.” IBEW Loc. 98 Pension Fund v. Best Buy Co., Inc.,

326 F.R.D. 513, 522 (D. Minn. 2018) (cleaned up). The “exacting” standard set by Rule

16(b) requires that a moving party first make the requisite good cause showing. E.E.O.C.

v. Hibbing Taconite Co., 266 F.R.D. 260, 265 (D. Minn. 2009). Even then, however “the

district court retains discretion as to whether to grant the motion.” Bradford v. DANA

Corp., 249 F.3d 807, 809 (8th Cir. 2001).

       Because scheduling orders are “a vehicle designed to streamline the flow of

litigation through [the Court’s] crowded docket[],” the Court does not take such orders

lightly and, where good cause to modify has not been shown, “will enforce them.” Id.

“While the prejudice to the nonmovant resulting from modification of the scheduling

order may also be a relevant factor, generally, [a court] will not consider prejudice if the

movant has not been diligent in meeting the scheduling order’s deadlines.” Sherman, 531

F.3d at 717 (citing Bradford, 249 F.3d at 809).

       This case has been pending since October 26, 2018. (Dkt. 1) Plaintiffs have not

set forth any basis in their Motion for Amended Scheduling Order that would permit the

Court to find they were diligent in pursuing the discovery ordered at the August 9 hearing

such that they should be permitted to file a second class certification motion after that

discovery is completed. Plaintiffs assert, “Both those categories of discovery had been

requested long before the class certification briefing schedule began but had not yet been

produced by that time,” but do not explain why, if the discovery had been requested long


                                              4
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 5 of 8




before class certification briefing began, they did not seek relief from the Court earlier or

seek an extension of the March 31, 2021 deadline to seek class certification. Further,

Plaintiffs’ assertion that the discovery ordered on August 9 would alter Judge Ericksen’s

conclusion as to class certification is speculative at this point in time. (See Dkt. 259 at 1

(“The discovery that the Court ordered on August 9, 2021, and that was unavailable for

Plaintiffs’ first motion for class certification has the potential to resolve the issues the

Court identified as the reason for denying Plaintiffs’ motion for class certification.”)

(emphasis added).) Accordingly, based on the record before the Court, the Motion for

Amended Scheduling Order is DENIED insofar as Plaintiffs seek leave to bring a second

class certification motion. 1

       However, the Court still needs to set a schedule for the remainder of the case.

Having considered Plaintiffs’ and the Securian Defendants’ respective proposals (Dkts.

261 & 262, Ex. A), IT IS ORDERED that the following schedule will govern the

remainder of these proceedings as to Plaintiffs and the Securian Defendants.

FACT DISCOVERY

       1.     Fact discovery shall close on or before September 10, 2021.

       2.     The parties shall comply with all orders and may conduct all discovery
              allowed as set forth in Dkts. 233 and 255.




1
       Pursuant to Local Rule 7.1(b), the Court decides this motion without a hearing.

                                               5
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 6 of 8




DEADLINE FOR NON-CLASS CERTIFICATION EXPERT DISCOVERY

       If any party determines that it will call any expert witness at trial whose opinions

and report have not already been disclosed in the class certification stage of the action,

the following schedule will govern such additional expert discovery:

       1.     Plaintiffs anticipate calling up to 3 experts. The Securian Defendants
              anticipate calling up to 3-4 experts. Each expert may be deposed only once
              and only for the time permitted under the Federal Rules of Civil Procedure,
              unless the parties agree otherwise or otherwise ordered by the Court.

       2.     Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and
              the full disclosures required by Rule 26(a)(2)(B) (accompanied by the
              written report prepared and signed by the expert witness) and the full
              disclosures required by Rule 26 (a)(2)(C), shall be made as follows:

              a)     Identities of testifying experts and disclosures by the party with the
                     burden of proof on or before October 11, 2021.

              b)     Rebuttal identities of testifying experts and disclosures on or before
                     November 12, 2021.

       3.     Expert discovery, including depositions, shall be completed by December
              22, 2021.

NON-DISPOSITIVE MOTION DEADLINES

       The parties propose the following deadlines for filing non-dispositive motions:

       1.     All non-dispositive motions and supporting documents relating to the fact
              discovery ordered at the August 9, 2021 hearing shall be filed and served
              on or before: September 24, 2021.

       2.     All non-dispositive motions and supporting documents that relate to expert
              discovery shall be filed and served on or before: January 5, 2022.

DISPOSITIVE MOTION DEADLINES

       All dispositive motions and supporting documents (notice of motion, motion,

memorandum of law, affidavits and proposed order) shall be filed and served on or


                                              6
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 7 of 8




before February 22, 2022. Counsel for the moving party shall call Judge Ericksen’s

Courtroom Deputy at 612-664-5890 to schedule the hearing for the dispositive motion.

Upon receipt of a hearing date (or an instruction that the hearing will take place at a date

and time to be determined by the Court), the moving party shall immediately file and

serve the dispositive motions and supporting documents.

       The parties shall comply with Local Rule 7.1 and the Electronic Case Filing

Procedures Guide, Civil Cases. When a motion, response or reply brief is filed on ECF,

two paper courtesy copies of the pleading and all supporting documents shall be mailed

or delivered to Judge Ericksen’s Courtroom Deputy, at the same time as the documents

are posted on ECF.

SETTLEMENT

       Counsel are ordered to consult with their clients regarding settlement and to meet

and confer in person or on the phone regarding settlement on or before September 13,

2021. Each party shall email Magistrate_Wright_Chambers@mnd.uscourts.gov an ex

parte letter setting forth their position as to when a settlement conference before the Court

would be productive on September 17, 2021.

       The Court may sua sponte schedule status conferences or settlement conferences

to explore options for alternative dispute resolution. In addition, the Court will in its

discretion consider joint or ex parte requests that the Court schedule or otherwise assist in

settlement negotiations, provided that the content of any ex parte request shall be strictly

limited to the topic of settlement and shall not comment on any matter that may come

before the Court for a ruling. Such requests shall be submitted by email to


                                               7
        CASE 0:18-cv-03025-JNE-ECW Doc. 264 Filed 09/01/21 Page 8 of 8




Magistrate_Wright_Chambers@mnd.uscourts.gov. The Court will treat ex parte requests

as confidential unless otherwise advised.

TRIAL

       The case will be ready for a jury trial on or about June 20, 2022. The anticipated

length of trial is 8-14 days.



Dated: September 1, 2021

                                                s/Elizabeth Cowan Wright
                                                ELIZABETH COWAN WRIGHT
                                                United States Magistrate Judge




                                            8
